Citation Nr: 9905956	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
varicose veins of the legs, bilaterally.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  In an unappealed March 1955 rating decision, the RO 
denied service connection for varicose veins of the legs.
 
2.  Evidence associated with the claims folder since the 
March 1955 rating decision, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The March 1955 rating decision is final. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1998).

2.  The evidence received since the March 1955 rating 
decision is not new and material, and the veteran's claim for 
service connection for varicose veins of the legs, 
bilaterally, is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  All searches for alternative sources 
or records were fruitless, including a March 1998 
supplemental search for any Surgeon General's Office (SGO) 
reports.  The Board finds that the RO has undertaken all 
possible development to obtain the veteran's service medical 
records.  While the absence of the veteran's service medical 
records is clearly not helpful to the veteran's claim, the 
absence of these records does not preclude the reopening of 
the veteran's case and a granting of service connection.

In a March 1955 rating decision, the RO denied the veteran 
service connection for varicose veins of the legs on the 
grounds that the veteran had not established that his pre-
existing varicose veins were permanently aggravated by his 
active service.  The evidence in the claims folder at the 
time consisted of a pre-induction physical examination report 
noting "vericosities veins, right leg"; and a separation 
physical examination noting varicose veins of both legs.  At 
present, as the veteran has attempted to reopen his claim for 
service connection for varicose veins of the legs, 
bilaterally, his case is before the Board for appellate 
review.  However, because the March 1955 rating decision is 
final, the veteran's claim may only be reopened if new and 
material evidence is submitted.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (1998).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc)United States Court of Appeals 
for Veterans Claims (the Court), citing Elkins  v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc), held that 
the two-step process set out in Manio v. Derwinski, 1 
Vet.App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998):  the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled. 

In this case, since the RO's March 1955 final adjudication, 
the additional evidence in the file which is related to this 
issue includes: records from the Miami Valley Hospital for 
the period including June 1961 to April 1964; and, various 
statements made, via correspondence, by the veteran and his 
representative.

The records from the Miami Valley Hospital for the period 
including June 1961 to April 1964 basically describe the 
treatment the veteran has received over time for his varicose 
veins of the legs, including a surgical procedure involving 
bilateral high saphenous veins ligation and stripping.  Also 
associated with the claims folder are various statements 
made, via correspondence, by the veteran and his 
representative that tend to link the severity of the 
veteran's current varicose veins to his period of service.

The Board acknowledges the sincerity of the statements by the 
veteran and his representative.  However, these statements 
are not probative of the ultimate issue in this case, which 
is whether the severity of the veteran's current varicose 
veins of the legs is related to his period of service, 
because neither the veteran nor his representative possess 
the medical training and expertise to offer a medical 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994) 
(noting that it is the province of trained health care 
professionals to enter conclusions that require medical 
knowledge.)  As the veteran and his representative are 
laypersons, they lack the medical training and expertise 
necessary to render an opinion regarding the etiology and 
severity of the veteran's disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  And hence, where 
as here, the resolution of an issue turns on a medical 
matter, lay evidence, without more, can not serve as a 
predicate upon which to reopen the previously denied claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995).

After a review of the additional evidence submitted 
subsequent to the March 1955 RO's denial, the Board finds 
that the veteran has not submitted new and material evidence 
which would allow a reopening of his claim.  Essentially, 
what was missing at the time of the March 1955 rating 
decision, and what continues to be missing, is competent 
medical evidence indicating that the veteran's pre-existing 
varicose veins were aggravated during his period of service.  
And, this additional evidence submitted, when considered 
alone or in conjunction with all of the evidence of record, 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  Thus, as 
the evidence submitted is not "new and material" as 
contemplated by law, this evidence does not provide a basis 
to reopen the veteran's claim of service connection for 
varicose veins of the legs, bilaterally.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.

In arriving at this conclusion, the Board notes that the RO 
considered and decided the veteran's claim using a different 
standard of review from that which was used by the Board.  
Specifically, the RO utilized the standard set forth in Evans 
v. Brown, 9 Vet. App. 273 (1996) and Manio v. Derwinski, 1 
Vet. App. 140 (1991), while the Board utilized the new 
standard established by Hodge v. West, No. 98-7017 (Fed. Cir. 
September 16, 1998).  However, the Board concludes that, as 
the appellant has not been prejudiced by the Board's 
decision, there is no need to remand the veteran's claim to 
the RO for further consideration.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

New and material evidence has not been submitted to reopen 
the claim for service connection for varicose veins of the 
legs, bilaterally, and the benefit sought on appeal is 
denied.



		
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 Department of Veterans Affairs

